Exhibit 10.17
America Service Group Inc. (the “Company”)
Summary of 2010 Director and Executive Officer Compensation

I.   DIRECTOR COMPENSATION. Directors who are employees of, or paid consultants
to, the Company do not receive additional compensation for serving as directors
of the Company. The following table sets forth current rates of cash
compensation for the Company’s non-employee directors.

         
Non-Executive Chairman of the Board
  $ 144,000 *
 
       
Annual retainer
  $ 30,000  
 
       
Board meeting attendance fee
  $ 1,500  
 
       
Audit Committee Chair annual retainer
  $ 15,000  
 
       
Audit Committee meeting fee for all Audit Committee meetings held on a date
other than a Board meeting date
  $ 2,500  
 
       
Corporate Governance and Nominating Committee Chair, Incentive Stock and
Compensation Committee Chair and Ethics and Quality Assurance Committee Chair
annual retainer
  $ 5,000  
 
       
Committee meeting fee for all committee meetings other than Audit Committee held
on a date other than a Board meeting date
  $ 1,000  

 

*   On January 27, 2009, the Board unanimously elected Richard D. Wright as its
Non-Executive Chairman of the Board. In connection with Mr. Wright’s service to
the Company as Non-Executive Chairman of the Board, Mr. Wright will be paid a
monthly fee of $12,000, effective February 1, 2009. Mr. Wright will receive no
additional cash compensation from the Company for his service on any committees
of the Board or his attendance at any meetings of the Board and any committees
thereof. In addition, the Board and the Incentive Stock and Compensation
Committee of the Board approved a grant of 3,000 shares of restricted common
stock of the Company to Mr. Wright (the “Stock Award”) pursuant to the Company’s
Amended and Restated 1999 Incentive Stock Plan. The Stock Award has a grant date
of January 27, 2009 and will vest one third on each of the first, second and
third anniversaries of the grant date.

     The Board compensation program provides that each new Director (as defined
by the 2009 Equity Incentive Plan) upon election to the Board receive 10,000
restricted shares of the Company’s common stock. Under the terms of the
restricted shares, each new Director shall have the right, among other rights,
to receive cash dividends on all of the shares and to vote such shares until the
Director’s right to such shares is forfeited of becomes nonforfeitable. These
shares become nonforfeitable in equal annual installments over four years
beginning on the first anniversary of the date the shares are issued.
     In addition, the Board compensation program provides that each non-employee
director will receive 3,000 restricted shares of the Company’s common stock on
an annual basis. Each non-employee director shall have the right, among other
rights, to receive cash dividends on all of these shares and to vote such shares
until the non-employee director’s right to such shares is forfeited or becomes
nonforfeitable. These shares become nonforfeitable in equal annual installments
over three years beginning on the first anniversary of the date the shares are
issued.

 



--------------------------------------------------------------------------------



 



II.   EXECUTIVE OFFICER COMPENSATION. The following table sets forth the current
annual base salaries provided to the Company’s Chief Executive Officer and most
highly compensated executive officers.

          Executive Officer   Current Salary
 
       
Richard Hallworth
  $ 500,000  
Michael W. Taylor
    385,000  
Dr. Carl J. Keldie
    340,684  
Lawrence H. Pomeroy
    268,148  
T. Scott Hoffman
    234,365  

          In addition to their base salaries, the Company’s Chief Executive
Officer and most highly compensated executive officers are also eligible to:

  •   receive cash bonuses under the Company’s Annual Incentive Compensation
Plan;     •   participate in the Company’s long-term incentive program, which
currently involves the award of stock options or restricted stock pursuant to
the Company’s 2009 Equity Incentive Plan; and     •   participate in the
Company’s broad-based benefit programs generally available to its salaried
employees, including health, disability and life insurance programs, 401(k) Plan
and Employee Stock Purchase Plan.

 